                            Case 1:21-cv-02802-ENV-PK Document 1-1 Filed 05/18/21 Page 1 of 7 PageID #: 10
                                                         Exhibit A to the Complaint
Location: Brooklyn, NY                                                                             IP Address: 96.232.169.35
Total Works Infringed: 58                                                                          ISP: Verizon Fios
 Work      Hashes                                                                UTC        Site          Published     Registered   Registration
 1         Info Hash:                                                            05-01-     Blacked       01-02-2018    01-26-2018   PA0002101761
           D50B75F3FBF36DC58F3A4FEAFB4B826C7EA6DC84                              2021       Raw
           File Hash:                                                            01:49:41
           83650E0ECF2794807EDFC822E9573C5DE5FC44C1DBF249D17CF44A53281BBB52
 2         Info Hash:                                                            04-30-     Blacked       01-09-2021    02-09-2021   PA0002276152
           12E9D5A5076916A0D0E2D2E6C76ECEC6C71B477F                              2021
           File Hash:                                                            06:36:08
           A2129D366B86687DFB8D81B3F6519F5DEDC39BC5C1CEBD842AA4DD68FBD40E31
 3         Info Hash:                                                            04-30-     Blacked       11-21-2017    01-04-2018   PA0002069353
           41B0235D1BFC0821806275E650E024915820E402                              2021
           File Hash:                                                            05:50:57
           405ABE5CB469E85B27758E34167AD75D028FDE4C6178E200CD77F5345D2B3856
 4         Info Hash:                                                            04-30-     Blacked       02-06-2018    02-20-2018   PA0002104186
           D06FB7FF3800D0F03A1A06ADABCD9AB5774A5262                              2021       Raw
           File Hash:                                                            05:50:27
           816F6331FFC91DA37B95BE773CAB84DC8FE97F744E1701AA9E5CBDA184600F56
 5         Info Hash:                                                            04-30-     Blacked       09-27-2018    11-01-2018   PA0002143428
           20861D1CFB76E8A75CBAD1AD1B9D1BD9B2BDF151                              2021
           File Hash:                                                            05:50:20
           676290861BE41F9B9E155BE4CD5FA5F962A2EC3A25716EEF37B233070A387197
 6         Info Hash:                                                            04-21-     Blacked       04-19-2021    04-27-2021   PA0002288984
           38066F36F1740505DE4507DBB1BD7C574999ABD5                              2021       Raw
           File Hash:                                                            03:19:29
           BBA15EBAAC801465D9FC0F24BC2A87F217725439D6CA375B5C036851D16E1B49
 7         Info Hash:                                                            04-20-     Blacked       04-03-2021    04-14-2021   PA0002286725
           10CFDEE71E1144008E77108D4DE50A00ACF25AF5                              2021
           File Hash:                                                            18:03:51
           C8643F3B09F4EB4F78D54152D455D0D42EF8B6E46AD09044DAA324389CF994A4
 8         Info Hash:                                                            04-16-     Blacked       03-29-2021    04-14-2021   PA0002286726
           F436716E467358A87CA812C874AD4FBE443ACD9C                              2021       Raw
           File Hash:                                                            16:24:11
           5A9629BD9998889373B3711AE73D36AA68B5493EED9C8A9F6343DCED00AFFE51
                       Case 1:21-cv-02802-ENV-PK Document 1-1 Filed 05/18/21 Page 2 of 7 PageID #: 11

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         04-13-     Blacked   04-12-2021   04-27-2021   PA0002288983
       AEE09C2A91CA77D4B838DE680A2E55BB7B70EA7C                           2021       Raw
       File Hash:                                                         16:48:59
       336EA91E27FC02DB3A3BE739D30DF344A456526E7916210918042C97F6154BDA
10     Info Hash:                                                         04-01-     Blacked   03-15-2021   03-22-2021   PA0002282515
       DB7242A1385295C654F1596BC1E47270AD41E7FE                           2021       Raw
       File Hash:                                                         17:12:54
       AD468CA8031D3E3A3680F1268A7CDF31AD8C53E395C66DA879B8C211D3BA5CFF
11     Info Hash:                                                         03-22-     Blacked   03-11-2018   04-17-2018   PA0002116091
       E786AE9B09260D1D3F6B900225CB97D78E856AA8                           2021
       File Hash:                                                         04:38:38
       0D6613674087312D48D47D06F9D2BDCEC4A8DBA7FBA1F14C470747A77815695B
12     Info Hash:                                                         03-22-     Blacked   12-26-2018   02-02-2019   PA0002155307
       5527B59E82F936FAFB68C6E1A30C53CDE6FDD4D4                           2021
       File Hash:                                                         04:33:22
       EDC16D2821028FC256DCE9EE33E07EAD98248D08B7EC171B85C35AF9D814473A
13     Info Hash:                                                         03-22-     Blacked   08-08-2018   09-01-2018   PA0002119598
       7F82B5FE34ED565A2E71131B6DD7AC8E219F3ECA                           2021
       File Hash:                                                         03:59:48
       43F37A806765EC617FC4BADD18E0FBAC0898F68D118FC4125A1323966BA72E13
14     Info Hash:                                                         03-22-     Blacked   04-30-2017   06-15-2017   PA0002037580
       872A849502C2254D305F9ADE13F9905E74838C88                           2021
       File Hash:                                                         00:04:08
       E69B090AF8C2C799606F0F21DCDB1984C2ED4DAE52C44644CB061D5FE0C6BC40
15     Info Hash:                                                         03-21-     Blacked   11-08-2018   12-10-2018   PA0002145833
       658C5AA3CE17F8F7F1D15705268C5370113D1518                           2021       Raw
       File Hash:                                                         06:54:20
       BFED96E80C9327F11620746784804FFEEE5C7DBA5E466DCEA79FD132C384C5A9
16     Info Hash:                                                         02-14-     Blacked   01-23-2021   02-09-2021   PA0002276146
       74B6C4B2142320EF173D23A437202D324DB588BF                           2021
       File Hash:                                                         00:31:24
       A3DF8C921FB6A10C3FB6324B17383D1C711F4D7A024F3A50CAE1367F126CDAE0
17     Info Hash:                                                         02-02-     Blacked   12-26-2020   01-05-2021   PA0002269952
       EFCFD6A363E6C1E838FF716AA23A4D25D9BCF58C                           2021
       File Hash:                                                         19:38:26
       EE783E0A07A576007187F56864AB35D1759FDA96881F1892692F4A92BD2B6AE0
                       Case 1:21-cv-02802-ENV-PK Document 1-1 Filed 05/18/21 Page 3 of 7 PageID #: 12

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         02-02-     Blacked   12-28-2020   01-05-2021   PA0002269956
       A7D1ACA9144842177C99F7CDC012CA543814753D                           2021       Raw
       File Hash:                                                         19:37:46
       A71B05389B4510F0A980F7D096FF9CFC45D4E16FB66C36104F8D4B57DE90DADB
19     Info Hash:                                                         01-27-     Blacked   04-05-2017   06-05-2017   PA0002052859
       9E7AC67ED84D7D04BF3CC582B9C85202AE696326                           2021
       File Hash:                                                         06:18:49
       F2A48655FBEF5FF6669D03A8713DF2668EB11CC499D2C41070BF7E2378288216
20     Info Hash:                                                         01-26-     Blacked   01-25-2021   02-09-2021   PA0002276145
       46C9E3898C67156B8FDD1186397D57B9293F9835                           2021       Raw
       File Hash:                                                         05:16:22
       38D24AA77289AA4CBCAE6DC4ADD2426BCA0F0D04D5F95ECF010D44E2621DEC6C
21     Info Hash:                                                         01-19-     Blacked   01-18-2021   02-09-2021   PA0002276148
       CBEC46459AE533CA84B9B04B6112A56ECA06279B                           2021       Raw
       File Hash:                                                         20:45:35
       230D3F95B666FD506C2CD0E1859CAD4F2BDE3DFF5C8BB975B0C1F971338FBB5D
22     Info Hash:                                                         01-06-     Blacked   11-07-2020   11-24-2020   PA0002265966
       D36F51AF58B1257DB20537BE0F8C83CD5B2656FF                           2021
       File Hash:                                                         17:36:21
       E5C3FF6DDB02CD5910543747455B9E1AA258A27B6DDD5C286B81087C919C35B9
23     Info Hash:                                                         01-02-     Blacked   01-02-2021   01-05-2021   PA0002269954
       EE2FD55113D5CA0A5A223E2A66B8CA245F1910B6                           2021
       File Hash:                                                         23:41:36
       1C8D79954FAF69BA34820D3BF4AD14B5DBC7B0DCF704AF1F66BF8A25194F2CCF
24     Info Hash:                                                         12-25-     Blacked   12-19-2020   01-05-2021   PA0002269959
       7BED574AFA312F6831A1CDD406A5F1291515C568                           2020
       File Hash:                                                         18:12:17
       0CDFAC8816AB3B68D45C3743A4C6F8B6BE16DEFDBCD039E1304DC79687B73B93
25     Info Hash:                                                         12-25-     Blacked   12-12-2020   01-04-2021   PA0002277035
       34E4DA6E5D1F0861B3294B6E641601FCDB2271B9                           2020
       File Hash:                                                         18:05:56
       C4F26B7087B8C215108FF4593137C894F403D2940B13FE7A97453FAB61C34E23
26     Info Hash:                                                         12-09-     Blacked   12-07-2020   12-28-2020   PA0002269082
       957F8326029DE1CDC0FBEFE8DFFF74ED3D9A5608                           2020       Raw
       File Hash:                                                         20:07:17
       DFB38683B126E2B174C9E84454E19727BAACB4FBD834B8F33BB930EEC44D0706
                       Case 1:21-cv-02802-ENV-PK Document 1-1 Filed 05/18/21 Page 4 of 7 PageID #: 13

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
27     Info Hash:                                                         12-03-     Blacked   11-28-2020   12-28-2020   PA0002269083
       E286F7AA73F577065776C5D29062592717619591                           2020
       File Hash:                                                         05:45:06
       BB8C31BE21E18A2CC4F9AF12F04E4BFE930E2FE2C010CE7780EB79F2B57AB516
28     Info Hash:                                                         12-01-     Vixen     11-27-2020   11-30-2020   PA0002266359
       5CDBC938026E69BB0AB5095CBDA1D40272137848                           2020
       File Hash:                                                         05:59:23
       C244D99BE64B196FC48133456B2307AF2C9238C3A25D97D2027E48D309FCEA88
29     Info Hash:                                                         11-19-     Blacked   11-09-2020   12-09-2020   PA0002274940
       7305155D3B1796DF506B513F8A9E58AA7AAC6C39                           2020       Raw
       File Hash:                                                         03:27:07
       F5C15FFC929D749BB71F63C84A287BC94E20C3325091EBE2349C35BC588A6100
30     Info Hash:                                                         11-17-     Blacked   11-16-2020   11-30-2020   PA0002266360
       0A9EF185B223767F424C05305222E7F14C10C734                           2020       Raw
       File Hash:                                                         23:20:56
       F949F9F17DF3AA3250701D1C97A6109FC5A82305A137E17785F82FD1E2C0F588
31     Info Hash:                                                         11-01-     Blacked   10-31-2020   11-24-2020   PA0002265967
       F02038ED79DADCF1634BEFA492E284250F51B663                           2020
       File Hash:                                                         01:06:49
       B235D62382C31D4D7381203DDF90467BFFB5FC1B05C7A43D4F2F01AA32FA95D1
32     Info Hash:                                                         10-29-     Blacked   09-04-2018   11-01-2018   PA0002143430
       5E871D1CBAD2A537E0A21724A348E71E8776B0B2                           2020       Raw
       File Hash:                                                         23:01:07
       A69B001169ED3CF1A8117085A933380E60C83563DD7E9754DEA71370443D745F
33     Info Hash:                                                         10-29-     Blacked   05-12-2018   05-24-2018   PA0002101380
       F096E038B40D9A278744F70E8F7C332EC991A07C                           2020       Raw
       File Hash:                                                         22:43:38
       6E55A7AF4CD1A273E8649EDF982DC65C0F5950AA9C00F6D2D04EAF9325AA212B
34     Info Hash:                                                         10-27-     Blacked   10-26-2020   11-18-2020   PA0002272624
       552E9626096594C121A34BF2254274800177A1CA                           2020       Raw
       File Hash:                                                         01:51:57
       6D1772B46B0B5AD91B7C753C1D8C1EA82E8886803D5CB64B14E7EC165BD32490
35     Info Hash:                                                         10-20-     Blacked   10-19-2020   11-05-2020   PA0002263389
       E6D50AAE69A4485E7C9EBDF39A8B2651D4498D95                           2020       Raw
       File Hash:                                                         04:18:37
       9CD11C3E531C2D0649D76701C70B9D06D35FAFBFF3A251A8B790FCC71A7E4AA0
                       Case 1:21-cv-02802-ENV-PK Document 1-1 Filed 05/18/21 Page 5 of 7 PageID #: 14

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
36     Info Hash:                                                         10-17-     Blacked   10-12-2020   10-22-2020   PA0002261809
       8A705E0A2620A2D76770FFA5C03AB5CFB80B90DC                           2020       Raw
       File Hash:                                                         23:53:23
       D9D80A46E30C75292B548B9FB7B079B0CDA718926F48544AA4B707B427DEAD71
37     Info Hash:                                                         10-17-     Blacked   10-17-2020   11-05-2020   PA0002263387
       97244A3C0DB8980FA784CC21EC09AE9D0F85720B                           2020
       File Hash:                                                         23:48:22
       94A80EE103830E84493A04D619A35359CA0987C52688B46859780E6C250FA2CB
38     Info Hash:                                                         10-06-     Blacked   10-05-2020   10-22-2020   PA0002261806
       7C05970693631664015FA0BA24831A5B6B9EC79F                           2020       Raw
       File Hash:                                                         03:17:50
       9B25E11D198FB0C68CFFE7B3DB693C4E549E9F06233EE1E20DBFE7FDBA3C7EEC
39     Info Hash:                                                         10-03-     Blacked   10-03-2020   10-22-2020   PA0002261803
       5F7C948EFE92A07F5C981E6F34A4D3EE27861137                           2020
       File Hash:                                                         22:12:07
       901EA22168EEE02814EAFB5072EFB73879CE8F761B5D626E838CA4FA3D36402D
40     Info Hash:                                                         09-29-     Blacked   09-28-2020   10-22-2020   PA0002261800
       519B912FC07154CEE0B5E2B8F3F3497D4536F516                           2020       Raw
       File Hash:                                                         03:17:27
       F3C5F0F912A2629A60A82F46C86E0CD2953543B7EBD73649332D4082672C9731
41     Info Hash:                                                         09-27-     Blacked   09-26-2020   10-22-2020   PA0002261801
       09D65CC86F342595894E6E1AAC1BE37224B9F637                           2020
       File Hash:                                                         15:41:36
       2A8F20D68655A1CAE08353247050546D2AB13AADF18DFAE66DE218D7F169C6DB
42     Info Hash:                                                         09-14-     Blacked   09-14-2020   09-29-2020   PA0002258688
       F819E9FAF6FA9E35BD7483238D40A9B0BCAF938C                           2020       Raw
       File Hash:                                                         22:16:22
       20684FFA37B8B563623CE808629D6DD246B6480568E04AC11AE059E884F51EDA
43     Info Hash:                                                         09-11-     Blacked   03-18-2018   04-17-2018   PA0002116068
       653A197DA450A77DD20F0750B88394638418B4B5                           2020       Raw
       File Hash:                                                         22:42:50
       128534FF6D7969AE5823419E5B6496BCF664BAF3F8780675870CF064CE3250F8
44     Info Hash:                                                         09-11-     Blacked   11-21-2018   01-22-2019   PA0002149833
       E7EFEE78BB7AF187945D9250D5CA886E6869E755                           2020
       File Hash:                                                         18:50:59
       399BEE228417F1199983A487545D05F1AF470D5A375DA73ACB32E6D0C4D5ADCB
                       Case 1:21-cv-02802-ENV-PK Document 1-1 Filed 05/18/21 Page 6 of 7 PageID #: 15

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
45     Info Hash:                                                         09-11-     Vixen     01-24-2018   03-02-2018   PA0002104759
       5A8BC94EE6DAF663693A4425805DA4185720FBF4                           2020
       File Hash:                                                         18:44:11
       DCA9008E159239B44ED229D021F7176DC5866A114C36F038FA6D99DA91D2F501
46     Info Hash:                                                         09-09-     Blacked   09-07-2020   09-29-2020   PA0002258685
       5C8BA544306FFC42074EF43606352DA8A8E24B1C                           2020       Raw
       File Hash:                                                         02:12:22
       947B78D6EBCC7259ECAF02F029868B747BF48DF18C830C9D165238B848EA835B
47     Info Hash:                                                         09-09-     Blacked   09-05-2020   09-29-2020   PA0002258686
       7029C7577EF8E1741CFBFC4FEC6F872AD98C26C2                           2020
       File Hash:                                                         02:11:12
       EF361F2C822CBD9481183D1B62C8522BB322C62F2E43767A9E0F4D54586F65D1
48     Info Hash:                                                         09-04-     Vixen     09-04-2020   09-22-2020   PA0002265929
       CBC3AF9ECD9F7F172C74D630954E70E07D940C70                           2020
       File Hash:                                                         21:40:37
       C2A71106B694349FD7B4F3472031A125B23687978B8613DAEDD06A1CEBC7D9A4
49     Info Hash:                                                         08-31-     Blacked   08-31-2020   09-05-2020   PA0002255473
       C133D6E28E71854F7C9E476BE465CD63BE1C8C2B                           2020       Raw
       File Hash:                                                         22:47:05
       C3066DC940D2CE6351DAEA891B40F962251B482354FCA3A5F20AE3F5B9F94773
50     Info Hash:                                                         08-25-     Blacked   08-24-2020   09-05-2020   PA0002255474
       E1BE70247F577325171B575345E5401BA627CE46                           2020       Raw
       File Hash:                                                         03:41:49
       2621A5EE4373A526C5F54686C1CEC6E92CC69B6B2B7FE78AF3DF2068B311DB2E
51     Info Hash:                                                         08-23-     Blacked   08-22-2020   09-05-2020   PA0002255479
       1130C4C8190EEBD3CC2E36DED9339AB5C89F7ED2                           2020
       File Hash:                                                         16:40:48
       9B3A0EEC0CE104D60F96BF615547DECADA181F5AEB188FA1CC22B96BD45F01B0
52     Info Hash:                                                         08-19-     Blacked   08-17-2020   09-05-2020   PA0002255472
       0845CA27F4E0DFF04CDF9748A7E708743BBD1419                           2020       Raw
       File Hash:                                                         17:29:02
       A625D7A8E8B8DE4A331E4B216EE3744A82B525E5F47C46FB4030519CF44A66D3
53     Info Hash:                                                         08-17-     Tushy     08-16-2020   08-18-2020   PA0002253098
       BDF82178BBE38FCF4A50D74C67C73973CD69EF23                           2020
       File Hash:                                                         11:28:22
       7F22DA1D6DA60BB321C084139E1FCFBFFAB5217515194D1BC4FC52AC899D3620
                       Case 1:21-cv-02802-ENV-PK Document 1-1 Filed 05/18/21 Page 7 of 7 PageID #: 16

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
54     Info Hash:                                                         07-29-     Vixen     07-23-2017   08-10-2017   PA0002046877
       814484C23BB60ED37930F523355A7914A06C6B47                           2020
       File Hash:                                                         17:49:04
       FCFD911170183C1B07B17680628BF5E8E66B6496AB8E2432DFD77B60F486A3D2
55     Info Hash:                                                         07-29-     Tushy     06-30-2017   07-07-2017   PA0002070818
       93FA376B2CEBE61A2C29FBEC34D10AB606001FBF                           2020
       File Hash:                                                         17:35:24
       47909136F4416083FA5AD3E2551BA9EA64BD2EC9305A9459DC278D8B728D1C67
56     Info Hash:                                                         07-28-     Blacked   07-27-2020   08-11-2020   PA0002252262
       BFEDDA42C57B434CDBE2560CA5ACA20C241B1255                           2020       Raw
       File Hash:                                                         01:55:21
       D393DCDB5DF5B4BF08DA211B12536FA8C7C3B8928C959E2F38C282084BEC2AB8
57     Info Hash:                                                         07-06-     Blacked   07-06-2020   07-20-2020   PA0002248962
       3EDEAC15127BDACFB1FC2C2B1CE331BD44085301                           2020       Raw
       File Hash:                                                         21:34:23
       1674E144EF320392B42794F61A74E5E1AE265BD64258D03D2839B179458F1FE1
58     Info Hash:                                                         06-27-     Blacked   06-27-2020   07-17-2020   PA0002248593
       A9B652891F923FA4B1F6090BABF9E9299A23C6A4                           2020
       File Hash:                                                         19:28:10
       948398B9693BBBF102BD10D0BCEA42798BB70A3DDCAC20A0A1F9F8252076F9B2
